Name: 91/16/EEC: Commission Decision of 17 December 1990 on a specific programme on the provision of facilities for fishing port in Belgium presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (only the French and Dutch Text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy;  industrial structures and policy
 Date Published: 1991-01-12

 Avis juridique important|31991D001691/16/EEC: Commission Decision of 17 December 1990 on a specific programme on the provision of facilities for fishing port in Belgium presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (only the French and Dutch Text is authentic) Official Journal L 009 , 12/01/1991 P. 0031 - 0033COMMISSION DECISION of 17 December 1990 on a specific programme on the provision of facilities for fishing port in Belgium presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (Only the French and Dutch Text is authentic) (91/16/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sectors (1), and in particular Article 27 thereof, Whereas the Government of Belgium transmitted to the Commission on 17 August 1990 a specific programme for the provision of facilities at fishing ports, hereinafter referred to as 'the programme'; Whereas the programme complies with Article 3 of Council Regulation (EEC) No 4042/89 (2) and contains the details specified in the Annex of that Regulation; Whereas the programme is consistent with the specific programmes concerning the processing and marketing of fish and fish products in Belgium adopted under Commission Decision 87/116/EEC (3); Whereas the programme contributes to the attainment of the objectives of the common fisheries policiy; Whereas Article 21 (3) of Regulation (EEC) No 4042/89 provides that specific programmes approved by the Commission under Council Regulation (EEC) No 355/77 (4) will be extended until 30 June 1991; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the provision of facilities at fishing ports in Belgium (1990 to 1994) submitted by Belgium on 17 August 1990, the main features of which are set out in Annexe I, is hereby approved subject to the requirements in Annex II. Article 2 This Decision is without prejudice to the granting of Community financial aid to individual investment projects. Article 3 This Decision is addressed to Belgium. Done at Brussels, 17 December 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 388, 30. 12. 1989, p. 1. (3) OJ No L 49, 18. 2. 1987, p. 31. (4) OJ No L 51, 23. 2. 1977, p. 1. ANNEX I OUTLINE OF THE SPECIFIC PROGRAMME FOR THE PROVISION OF FACILITIES AT BELGIAN PORTS 1. General purpose To improve facilities for fishery products at fishing ports in Belgium. 2. Area covered The entire coastline of Belgium, mainly the ports of Nieuwport, Ostende and Zeebrugge. 3. Duration The programme covers the period from 1 January 1990 to 31 December 1994. 4. Objectives and investment forecast The objectives of this programme are the modernization and equipping of the main fishing ports in order to improve the production, landing and selling conditions of fishing products. The total investment required during the programme to attain the objectives is Bfrs 1 160 million or ECU 27 245 000 (1), broken down as follows: Investments Million Bfrs Million ECU Investments eligible within the meaning of Regulation (EEC) No 4042/89 (*) 900 21,138 Ice suppliers 70 1,644 Cold storage plant 90 2,113 Water supplier 5 0,117 Fish-landing equipment 20 0,469 Back-up facilities for fishing vessels 60 1,409 Facilities at quays in order to improve safety conditions 15 0,352 Total 1 160 27,245 (*) These investments must be financed in priority within the meaning of Regulation (EEC) No 4042/89. These figures and the breakdown between the various types of investment are indicative. (1) Council Directive 71/305/EEC (OJ No L 185, 16. 8. 1971, p. 5). (1) ECU 1 = Bfrs 42,5756 (August 1990). ANNEX II OSERVATIONS The Commission finds that the programme presented by the Government of Belgium as a framework for future Community or national financial assistance represents an appropriate basis for promoting the development of facilities at fishing ports and also for the processing and marketing of fishery products. The Commission points out that the development of facilities at fishing ports, for the processing and marketing of fishery products must be consistent with the probable trend of fishery resources and with the impact and objectives of multiannual guidance programmes for the fishing fleet and aquaculture sectors. The Commission underlines the necessity to comply with the Community rules on public supply and work contracts in the projects and programmes financed through the Structural Funds and Community financial instruments (1).